Citation Nr: 1637977	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-46 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 28, 2010, and over 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In this case, entitlement to a total rating based on individual unemployability was specifically denied in a January 2013 rating decision.  The Veteran did not submit a timely notice of disagreement to that decision.  As such, the issue of entitlement to a total rating based on individual unemployability is not before the Board.  

The issue of entitlement to an initial rating in excess of 50 percent for PTSD since April 28, 2010, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 28, 2010, the Veteran's PTSD was as likely as not manifested by occupational and social impairment with reduced reliability and productivity; symptoms commensurate with occupational and social impairment with deficiencies in most areas is not shown prior to April 28, 2010.


CONCLUSION OF LAW

Prior to April 28, 2010, with resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a 50 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim decided herein, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that an additional examination for the issue addressed is in order.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The Veteran's PTSD is rated at 30 percent disabling prior to April 28, 2010, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 30 percent rating for unspecified anxiety disorder requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global assessments of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the global assessment of functioning scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in April 2016 (i.e., after August 4, 2014), the DSM-5 is applicable to this case from that date forward, but the earlier provisions are in effect for the period herein at issue.  

Analysis

Prior to April 28, 2010, the Veteran's service-connected PTSD is rated as 30 percent disabling.

Prior to the Veteran's discharge from service, a March 2008 report of medical history indicates that he had PTSD with difficulty sleeping and hyperactivity to loud noises.  During a June 2008 medical board, he was diagnosed with chronic mild PTSD, with a GAF score from 80 to 85.  Although he was discharged for other disabilities, the examining psychiatrist determined his PTSD symptoms were not severe enough to hinder his ability to perform assigned duties.

The Veteran underwent a VA examination in January 2009, shortly after discharge.  During the examination, he had a polite and cooperative mood and affect with normal speech and thought processes, and the examiner considered him to be a reliable and truthful historian.  The Veteran reported multiple outbursts of anger; poor sleep quality; nightmares two or three times per week; unwanted intrusive repetitive thoughts concerning combat exposure; avoidant behavior; hypervigilance in public and at home; decreased memory and mental acuity; and, notably, irritation and anger in many of his relationships.  The examiner noted that he worked in relative isolation as a result of his temper.  He had a GAF score of 50, indicating serious symptoms.  He had persistent recurrent recollections and distressing dreams of traumatic events; persistent avoidance of stimuli resulting in detachment from others and markedly diminished participation in activities; and persistent symptoms of increased arousal manifested by difficulty sleeping, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and an exaggerated startle response.  The examiner concluded that the disturbance had occurred for longer than one year and caused impairment in social and occupational functioning.  He did not have any suicidal ideation.

In March 2009, the Veteran also submitted two statements describing his PTSD symptoms.  He reported that he could not work with others because of his anger; could not sleep; and had to get rid of his guns because he was worried he may do something if he got mad enough.  He also reported that he could not keep his marriage going.  He is competent to report his observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the record.

March 2010 VA treatment records reflect that the Veteran had a GAF score of 55, indicating moderate symptoms.  At that time, he had recurrent and intrusive recollections of trauma; nightmares; dissociative flashbacks; psychological distress; physiological reactivity; avoidance behavior; a restricted range of affect; sleep disturbances; irritability; impaired concentration; hypervigilance; an exaggerated startle response; and excessive feelings of anxiety.  He did not have any suicidal ideation.

During the relevant time period, the Veteran exhibited difficulty in establishing and maintaining effective work and social relationships.  During the January 2009 VA examination, he reported irritation and anger in his relationships, and the examiner found his PTSD symptoms caused impairment in social and occupational functioning.  Further, the Veteran's March 2009 statements indicate that he had trouble maintaining his marriage, and worked in isolation because of his anger.  During the relevant time period, his GAF scores have indicated serious symptoms and moderate symptoms.  The record also reflects disturbances of mood, such as excessive anxiety, chronic sleep impairment, and other symptoms.  

After considering the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that his symptoms appear to most closely reflect the criteria for a 50 percent rating prior to April 28, 2010, particularly with disturbances of mood including excessive anxiety, and difficulty in work and family relationships.  

At no time, however, have his symptoms more closely reflected the criteria for a 70 percent schedular rating.  He is not subject to occupational and social impairments with deficiencies in most areas, and has had only fleeting suicidal ideation with no plan.  He has not exhibited symptoms such as obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, or any others are consistent with a 70 percent scheduler rating shown.  As such, a 70 percent schedular rating is not in order.

Extraschedular Consideration

Since the rating criteria for PTSD reasonably describe the Veteran's disability level and symptomatology prior to April 28, 2010, his disability picture during this time period is contemplated by the Rating Schedule.  The assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  There are no additional symptoms due to his PTSD that are not addressed by the Rating Schedule, and to the extent that his PTSD interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to April 28, 2010, entitlement to an evaluation of 50 percent, but no higher, for PTSD is granted subject to the law and regulations governing the award of monetary benefits.



REMAND

From April 28, 2010, the Veteran is service connected for PTSD evaluated at 50 percent compensable.  He last had a VA PTSD examination in April 2012.  In April 2016, the Veteran's representative argued that the previous examination did not reflect the Veteran's current level of disability.  Under these circumstances, another VA examination is necessary to determine the severity of his PTSD symptoms from April 28, 2010.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Any outstanding, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since April 28, 2010.  After securing the necessary release, the RO should obtain these records.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis for the Veteran's PTSD.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

3.  After completing the actions detailed above, readjudicate the claim for entitlement to an initial rating in excess of 50 percent for PTSD from April 28, 2010.  If either claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


